         Case 5:18-cv-02691-CFK Document 30 Filed 12/11/18 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ROBIN BAPTISTE, et al.,                                        CIVIL ACTION
                Plaintiffs,

              v.
BETHLEHEM LANDFILL
COMPANY, et al.,                                                NO. 18-2691
                 Defendants.



                                        ORDER

       AND NOW, this 11th day of December, 2018, it is hereby ORDERED that the Oral

Argument regarding Defendant Bethlehem Landfill's Motion to Dismiss (Docket No. 7)

scheduled for Friday, January 11, 2019 at 1:30 p.m. is now rescheduled to Tuesday, February

19, 2019 at 2:00 p.m. before the Hon. Chad F. Kenney, in Courtroom 6A, 601 Market Street,

Philadelphia, PA 19106.
